Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070106403 to Emery et al. (hereinafter “Emery”), in view of “AquaLink RS all button and OneTouch control system installation manual” to Jandy (provided in 11/30/22 IDS).

	As per claim 1, Emery substantially discloses a control system for a pool or spa installation comprising: a housing mountable at a pool or spa installation (Emery, see [0036] and [0071] for the container for the control system); a WiFi transceiver in communication with the controller and positioned in the housing (Emery, see [0008] and [0039], it is inherent that the CCB must have a WiFi transceiver to be in direct communication with the 802.11a mini PCI card); a relay positioned in the housing and controlled by the controller, the relay connectable to a first pool or spa component (Emery, see [0036], [0071] and Fig. 3), a transceiver positioned in the housing and controlled by the controller, the transceiver connectable to a second pool or spa component (Emery, see [0036], [0071] and Fig. 3), the controller controls operation of the first and second pool or spa components in response to a control command received by the WiFi transceiver (Emery, see [0036], [0039] and [0010]). Emery does not explicitly disclose the housing including a high voltage compartment and a low voltage compartment, a processor positioned in the housing, the relay connectable to a power line that provides power to a component, an RS-485 transceiver positioned in the housing, the RS-485 transceiver connectable to a component, wherein the relay is positioned in the high voltage compartment, the RS-485 transceiver is positioned in the low voltage compartment.
	However, Jandy in an analogous art discloses the housing including a high voltage compartment and a low voltage compartment (Jandy, see pages 10-12 for the housing including a high voltage compartment and a low voltage compartment), a processor positioned in the housing (Jandy, see page 40 for the CPU placed on the power center PCB), the relay connectable to a power line that provides power to a component (Jandy, see pages 10-12), an RS-485 transceiver positioned in the housing, the RS-485 transceiver is positioned in the low voltage region (Jandy, see page 13 and pages 17-18 for the RS-485 low voltage wiring communication cable being positioned in the low voltage region), wherein the relay is positioned in the high voltage compartment  (Jandy, see pages 10-12 for the power center having 3HP relays (i.e. high voltage relays) in the high voltage compartment), the RS-485 transceiver connectable to a component (Jandy, see page 13 and pages 17-18).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).

As per claim 2, the rejection of claim 1 is incorporated, Emery further discloses a second relay positioned in the housing and controlled by the controller (Emery, see [0036]), the second relay connectable to a third pool or spa component (Emery, see [0036], [0071] and Fig. 3). Jandy discloses the processor (Jandy, see page 40), the second relay connectable to a power line that provides power to a third pool or spa component (Jandy, see pages 10-12).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).

As per claim 3, the rejection of claim 1 is incorporated, Emery further discloses the controller, the relay and the relay and the transceiver are provided on the printed circuit board (Emery, [0036]). Jandy further discloses a processor (Jandy, see page 40).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).

As per claim 4, the rejection of claim 1 is incorporated, Emery further discloses the WiFi transceiver is connected to the transceiver (Emery, see [0008], [0034]-[0039]). Jandy further discloses the RS-485 transceiver (Jandy, see page 13 and pages 17-18).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).

As per claim 5, the rejection of claim 1 is incorporated, Emery further discloses the WiFi transceiver wireless communicates with a home network (Emery, see [0007]-[0008] and [0039]).

As per claim 6, the rejection of claim 5 is incorporated, Emery further discloses the WiFi transceiver receives a control command for at least one of the first and second pool or spa components from a wireless remote control unit via the home network and transmits the received control command to the controller, the controller controlling the at least one first and second pool or spa component according to the control command (Emery, see [0007]-[0010] and [0036], [0039]). Jandy further discloses a processor (Jandy, see page 40).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).

As per claim 7, the rejection of claim 6 is incorporated, Emery further discloses the wireless remote control unit is a cellular device (Emery, see [0007]-[0010] PDA can be interpreted as the cellular device and [0039]).

As per claim 8, the rejection of claim 1 is incorporated, Emery further discloses the WiFi transceiver wirelessly communicates with a cellular device (Emery, see [0007]-[0010] PDA can be interpreted as the cellular device and [0039]).

As per claim 9, the rejection of claim 8 is incorporated, Emery further discloses the WiFi transceiver receives a control command for at least one of the first and second pool or spa components from the cellular device and transmits the received control command to the controller and the controller controls the at least one first and second pool or spa component according to the control command (Emery, see [0007]-[0010], [0036], Fig. 3 and [0039]). Jandy further discloses a processor as the controller (Jandy, see page 40).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).

Claims 10-19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emery, in view of Jandy, further in view of US 20010133314 to Ehlers et al. (hereinafter “Ehlers”).

As per claim 10, the rejection of claim 1 is incorporated, Emery further discloses the controller is configured to receive control commands (Emery, see [0007]-[0010], [0036], Fig. 3 and [0039]). Jandy further discloses a processor as the controller (Jandy, see page 40).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).
The combination of Emery and Jandy does not explicitly disclose receive commands from a power company on the demand side during a peak demand period. However, Ehlers in an analogous art discloses receive commands from a power company on the demand side during a peak demand period (Ehlers, see [0078]-[0081]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Ehlers of into the above combination of Emery and Jandy. The modification would be obvious because one of the ordinary skill in the art would want to improve operational efficiency (Ehlers, [0116]).

As per claim 11, Emery substantially discloses a control system for a pool or spa installation comprising: a housing mountable at a pool or spa installation (Emery, see [0036] and [0071] for the container for the control system); a WiFi transceiver in communication with the controller and positioned in the housing (Emery, see [0008] and [0039], it is inherent that the CCB must have a WiFi transceiver to be in direct communication with the 802.11a mini PCI card); a relay positioned in the housing and controlled by the controller, the relay connectable to a first pool or spa component (Emery, see [0036], [0071] and Fig. 3), a transceiver positioned in the housing and controlled by the controller, the transceiver connectable to a second pool or spa component (Emery, see [0036], [0071] and Fig. 3), the controller controls operation of the first and second pool or spa components in response to a control command received by the WiFi transceiver (Emery, see [0036], [0039] and [0010]). Emery does not explicitly disclose the housing including a high voltage compartment and a low voltage compartment, a processor positioned in the housing, the relay connectable to a power line that provides power to a component, an RS-485 transceiver positioned in the housing, the RS-485 transceiver connectable to a component, the processor receives control commands from a power company on the demand side during a peak demand period, wherein the relay is positioned in the high voltage compartment, the RS-485 transceiver is positioned in the low voltage compartment.
However, Jandy in an analogous art discloses the housing including a high voltage compartment and a low voltage compartment (Jandy, see pages 10-12 for the housing including a high voltage compartment and a low voltage compartment), a processor positioned in the housing (Jandy, see page 40 for the CPU placed on the power center PCB), the relay connectable to a power line that provides power to a component (Jandy, see pages 10-12), an RS-485 transceiver positioned in the housing, the RS-485 transceiver is positioned in the low voltage region (Jandy, see page 13 and pages 17-18 for the RS-485 low voltage wiring communication cable being positioned in the low voltage region), wherein the relay is positioned in the high voltage compartment  (Jandy, see pages 10-12 for the power center having 3HP relays (i.e. high voltage relays) in the high voltage compartment), the RS-485 transceiver connectable to a component (Jandy, see page 13 and pages 17-18).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).
The combination of Emery and Jandy does not explicitly disclose receive commands from a power company on the demand side during a peak demand period. However, Ehlers in an analogous art discloses receive commands from a power company on the demand side during a peak demand period (Ehlers, see [0078]-[0081]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Ehlers of into the above combination of Emery and Jandy. The modification would be obvious because one of the ordinary skill in the art would want to improve operational efficiency (Ehlers, [0116]).

As per claim 12, the rejection of claim 11 is incorporated, Emery further discloses a second relay positioned in the housing and controlled by the controller (Emery, see [0036]), the second relay connectable to a third pool or spa component (Emery, see [0036], [0071] and Fig. 3). Jandy further discloses the processor (Jandy, see page 40), the second relay connectable to a power line that provides power to a third pool or spa component (Jandy, see pages 10-12).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).

As per claim 13, the rejection of claim 11 is incorporated, Emery further discloses the controller, the relay and the relay and the transceiver are provided on the printed circuit board (Emery, [0036]). Jandy further discloses a processor (Jandy, see [0040]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).

As per claim 14, the rejection of claim 11 is incorporated, Emery further discloses the WiFi transceiver is connected to the transceiver (Emery, see [0008], [0034]-[0039]). Jandy further discloses the RS-485 transceiver (Jandy, see page 13 and pages 17-18).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).

As per claim 15, the rejection of claim 11 is incorporated, Emery further discloses the WiFi transceiver wireless communicates with a home network (Emery, see [0007]-[0008] and [0039]).

As per claim 16, the rejection of claim 15 is incorporated, Emery further discloses the WiFi transceiver receives a control command for at least one of the first and second pool or spa components from a wireless remote control unit via the home network and transmits the received control command to the controller, the controller controlling the at least one first and second pool or spa component according to the control command (Emery, see [0007]-[0010] and [0036], [0039]). Jandy further discloses a processor (Jandy, see page 40).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).

As per claim 17, the rejection of claim 16 is incorporated, Emery further discloses the wireless remote control unit is a cellular device (Emery, see [0007]-[0010] PDA can be interpreted as the cellular device and [0039]).

As per claim 18, the rejection of claim 11 is incorporated, Emery further discloses the WiFi transceiver wirelessly communicates with a cellular device (Emery, see [0007]-[0010] PDA can be interpreted as the cellular device and [0039]).

As per claim 19, the rejection of claim 18 is incorporated, Emery further discloses the WiFi transceiver receives a control command for at least one of the first and second pool or spa components from the cellular device and transmits the received control command to the controller and the controller controls the at least one first and second pool or spa component according to the control command (Emery, see [0007]-[0010], [0036], Fig. 3 and [0039]). Jandy further discloses a processor (Jandy, see [0040]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Jandy of into the system of Emery. The modification would be obvious because one of the ordinary skill in the art would want to achieve the known result of tolerance to electrical noise by using an RS-485 transceiver. One would be motivated to combine the two elements in order to achieve optimal control of a spa/pool system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2243(D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117